Order entered September 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01047-CV

                                 KEITH HERVEY, Appellant

                                                V.

                 RENT A CENTER AND RAC CORPORATION, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00467-2019

                                            ORDER
       Before the Court is appellant’s September 25, 2019 motion for extension of time to file a

statement of inability to afford payment of costs. The motion is in response to the Court’s

August 30, 2019 notice directing appellant to pay the appellate filing fee. This notice was sent

before the filing of the clerk’s record, which reflects appellant filed a statement of inability to

afford payment of costs in the trial court. Under Texas Rule of Appellate Procedure 20.1(b)(1),

appellant’s status in the trial court carries forward to this Court. See TEX. R. APP. P. 20.1(b)(1).

Accordingly, we DENY the motion as moot.

       Appellant may disregard the August 30th notice.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE